                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA              :       Criminal No. 19-449 (FLW)

   v.

CORY M. OWENS                         :       SCHEDULING ORDER

        This matter having come before the Court for arraignment; and the

United States being represented 5y Craig Carpenito, United States Attorney for

the District of New Jersey (by Alexander E. Ramey, Assistant United States

Attorney, appearing); and defendant Cory M. Owens, being represented by Lisa

Van Hoeck, Assistant Federal Public Defender; and the parties having met and

conferred prior to arraignment and having determined that this matter may be

treated as a criminal case that does not require extensive discovery within the

meaning of paragraph 3 of this Court’s Standing Order for Criminal Trial

Scheduling and Discovery; and the parties having agreed on a schedule for the

exchange of discovery and the filing and argument of pretrial motions; and the

Court having accepted such schedule; and for good cause shown,

        It is on this    day of July, 2019, ORDERED that:

        1. The Government shall provide all discovery required by Federal Rule of

Criminal Procedure 16(a)(1) on or before August 9, 2019.

        2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before August 9, 2019.       Exculpatory evidence that becomes known to the

Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.
                                          1
          3. The Defendant shall provide all discovery required by Federal Rule of

Criminal Procedure 16(b)(1) on or before August 9, 2019.

          4. The Defendant shall provide any and all notices required by Federal

Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before August 9, 2019.

          5. The following shall be the schedule for pretrial motions in this matter:

               a) The Defendant shall file any and all pretrial motions, pursuant to

Federal Rules of Criminal Procedure 12(b) and 4 1(h), in the manner set forth in

L. Civ. R. 7.1, on or before September 9, 2019;

               b) The Government shall file any response to the Defendant’s pretrial

motions on or before September 23, 2019;

               c)   The Defendant shall file any reply on or before September 30,

2019;

               d) Oral arment on pretrial motions shall be held on                 / X/
at   1f
          6.   Pursuant to paragraphs 17 .to 21 of the Court’s Standing Order No.

15-2, the Court shall, in consultation with the parties, schedule a final pretrial

conference that will be held no sooner than two (2) weeks following the

disposition of pretrial motions.      If appropriate, a trial date will be set at this

final pretrial conference.


                                          Honorlble Freda L. Wofson
                                          Chief United States District Judge




                                            2
